DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 45 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 10, 22, 23, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al. (2010/0212952) in view of Kanamura et al. (4,943,477).
	Abdelmoula et al. discloses an electromagnetic protection sheath formed from conducting filaments running the warp direction and non-conductive filaments running in the weft direction (paragraph 18).  The conductive filaments can be formed from any assembly of threads and fibers, which can be made from metal or be metallized and include a portion of non-conductive threads (paragraphs 43 – 48).  The non-conductive filaments can consist of thread or fiber assemblies and can include synthetic or mineral fibers (paragraphs 52 – 57).  Further, the non-conductive filaments can be thermoformable so that the fabric can be treated to obtain a self-closing sheath by heat treatment of the textile (paragraph 14 and 77).  
	However, Abdelmoula et al. fails to teach the shape of the conductive filaments.  Kanamura et al. is drawn to a conductive sheet having a shielding function (title).  Kanamura discloses using conductive fibers in the shielding fabric (column 1, lines 60 – 68).  Further, the conductive filaments are obtained by electroless plating of a base fiber with a conductive metal (column 2, lines 15 – 20).  Additionally, Kanamura et al. discloses that flattening the fiber results in a higher electromagnetic interference shielding effect (column 2, lines 40 - 45).  Further, Kanamura et al. teaches that when the flat cross section of the fiber is parallel oriented to the sheet surface a dense network of conductive fibers can be formed (column 2, lines 50 – 55).  Thus, the flat fibers can be oriented such that the flat cross section is parallel to the fabric surface to help fill openings and create better shielding properties.  Therefore, it would have been obvious to one having ordinary skill in the art to change the shape of the conductive fibers in Abdelmoula et al. to flat fibers as suggested by Kanamura et al. to improve the shielding properties of the fabric.  Thus, claims 1, 2, and 5 are rejected.
	Abdelmoula et al. fails to teach using conductive filaments in the weft direction of the woven fabric.  However, Abdelmoula et al. discloses that it is known in prior art to form woven conductive fabrics comprising 10% to 80% conductive filaments in the warp and 1% to 20% conductive filaments in the weft direction (paragraph 5).  The fabric structure creates electrical connections at the conductive filament crossings (paragraph 6). Thus, it would have been to one having ordinary skill in the art to use 1 to 20% conductive filaments in the weft direction of the invention of Abdelmoula et al. to produce a fabric with electrical connections between the conductive filaments.   Thus, claims 3, 4, and 40 are rejected. 
	Further, with regards to the structure of the filaments and yarn used in the woven fabric, Abdelmoula et al. discloses that the fibers can be in any type of assembly of threads and fibers (paragraph 42 and 52).  Thus, it would be obvious to one having ordinary skill in the art that the yarn structure can include a multifilament, staple, or monofilament yarn, and the yarns can be furthered twisted or plied as is known in the art.  Additionally, the conductive yarns can include non-conductive components which can be added to the conductive yarns in any known manner such as by blending, twisting or plying.  Hence, it would have been obvious to one having ordinary skill in the art to add nonconductive multifilaments or monofilaments to the warp filaments.  Thus, claims 6, 7, and 9 are rejected.  Additionally, it would be within the skill level of one in the art to use known yarn structure techniques to create a yarn structure wherein the flat conductive fibers are laid to be parallel to the surface of the fabric to help provide improved shielding properties as suggested by Kanamura et al.  Thus, claims 23 is rejected.  Further, it would be within the level of ordinary skill in the art to add the nonconductive material to the entire portion of conductive filaments to produce a continuous shielding property throughout the width and length of the fabric.  This would result in nonconductive filaments be located in the opposite side of the sleeve which are wrappable.  Thus, claims 8 - 10 are rejected.
	Finally, Abdelmoula et al. discloses a plain weave in Figure 2, as the woven structure.  Thus, claim 22.
Claims 11 – 13, 24 – 27, 35 – 39, and 41 - 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al. and Kanamura et al. as applied to claim 1 above, and further in view of Nishimura et al. (4,786,541).
	The features of Abdelmoula et al. and Kanamura et al. have been set forth above.  While Abdelmoula et al. and Kanamura et al. disclose using flat filaments of various assemblies in the sheath, Abdelmoula et al. and Kanamura et al. fail to teach that the fiber is made of circular fibers.  Construction of yarns is well known in the art.  Further, flat or oblong yarns structures are known in the art.  Nishimura et al. discloses flat yarns made from multifilaments made from standard round filaments. Thus, it would have been an obvious matter of design choice to use known flat fiber structures made from round filaments, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  Further, Kanamura et al. discloses that any known assembly structures can be used.  Thus, claims 11 – 13, 24 – 27, 35 – 39, and 41 - 45 are rejected.
Claims 14 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al. and Kanamura et al. as applied to claim 1 above, and further in view of Harris et al. (WO 2009/089238) and Walton et al. (2014/0246109).
	Claims 28 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al., Kanamura et al., Nishimura et al., as applied to claim 26 above, and further in view of Harris et al. (WO 2009/089238) and Walton et al. (2014/0246109).
	The features of Abdelmoula et al. and Kanamura et al. have been set forth above.  While Abdelmoula et al. discloses the woven fabric layer, Abdelmoula et al. fails to teach adding additional layers to the composite.  Harris et al. is drawn to a protective sleeve.  Harris discloses that it is known to have multi layered sleeve fabrics to have different properties in the different layers such as insulation or abrasion resistance (paragraph 3).  Further, Harris et al. suggest the sleeve can include 2, 3, or 4, total layer (paragraph 9 – 13).  Further, the layers can be made by weaving (paragraph 16).  Thus, it would be obvious to one having ordinary skill in the art to use multiple fabrics layers in the protective sleeve of Abdelmoula et al., as taught by Harris et al., to optimize the properties of the finished sleeve structure.  Thus, claims 14, 15, 18, 28, and 29 are rejected.
	Walton et al. is drawn to protective sheaths for cables.  Walton et al. discloses that protective sheaths include a film coating on the inside of the sheath to prevent direct contact between and the threads of the sheath, particularly metal threads, which can have abrasive properties (paragraph 10).  Further, Walton et al. discloses that the film is PTFE (paragraph 41).  Thus, it would have been obvious to one having ordinary skill in the art to use a protective film of PTFE on the inside of the sheath of Abdelmoula et al., to protect the wires.  Therefore, claims 16, 17, 30, and 31 are rejected.
	Further Walton et al. teaches that the fabric can be made from various materials including PTFE, PEEK PPS, and other materials (paragraph 34).  One of ordinary skill in the art would choose the fiber materials from known materials based on the desired properties of the end product.  It would have been obvious to one having ordinary skill in the art to choose known high performance fibers such as PEEK fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Thus, claims 19 - 21 are rejected.
Claim 32 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al. and Kanamura et al., as applied to claim, and in further view of Marks (6,639,148).
	The features of Abdelmoula et al. and Kanamura et al. have been set forth above.  While Abdelmoula et al. discloses that the sleeve includes overlapping opposite sides, Abdelmoula et al. fails to teach adding a grounding member to the overlapping opposite sides.  Marks is drawn to RFI/EMI shielding sleeves which include overlapping edges (abstract).  The sleeve includes a lengthwise portion which is connectable to an electrical ground (column 2, lines 10 – 14).  As shown in Figures 1 and 1A the grounding members can be included in the opposite edge regions so that the grounding members are protected from damage by the overlapping fabric region (column 4, lines 25 – 38).  Also, the figures show that the grounding members are installed in a different pattern than the surrounding yarns.  The grounding members being added in this manner as taught by Mark helps improve the time of installation of the sleeve into a drain and allows the fabric to be grounded easily (column 1, lines 50 – 60).  Thus, it would have been obvious to one having ordinary skill in the art to include ground members that are in the opposite edge regions to improve installation time and make the fabric easy to ground.  Thus, claims 32 – 34 are rejected.
Claims 1, 3 – 10, 22, 23, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladfelter (4,684,762) in view of Kanamura et al. and Abdelmoula et al.
	Gladfelter is drawn to a shielding fabric comprising a woven, braided or knit fabric formed from yarns comprising conductive and non-conductive filaments (abstract).  The warp yarns comprise 10 to 80% conductive fibers and the weft (or filling) yarns comprise between 1 and 20% conductive fibers (column 2, lines 5 – 25).  The conductive fibers can be chosen from carbon, graphite, or conductive polymers or comprise non-conductive fibers which are plated, coated, or impregnated with a conductive material (column 2, lines 1 – 5).  The non-conductive fibers can be chosen from cotton, silk, wool, polyester, polyamide, nylon and the like (column 3, lines 1 – 10).  As shown in the examples, the yarns include mixtures of conductive fibers and non-conductive fibers used to form multifilament yarns with yarn structures that are plied, twisted, and texturized or staple yarns formed into a spun yarn structure (Examples 1 – 3).  Further, sheets of fabric can be used to shield electronic equipment or the shielding fabric can be formed into a tubular structure with a closure or held in place by any suitable means (column 3, lines 40 – 55).  
	Gladfelter fails to teach using flattened shaped filaments. Kanamura et al. is drawn to a conductive sheet having a shielding function (title).  Kanamura discloses using conductive fibers in the shielding fabric (column 1, lines 60 – 68).  Further, the conductive filaments are obtained by electroless plating of a base fiber with a conductive metal (column 2, lines 15 – 20).  Additionally, Kanamura et al. discloses that flattening the fiber results in a higher electromagnetic interference shielding effect (column 2, lines 40 - 45).  Further, Kanamura et al. teaches that when the flat cross section of the fiber is parallel oriented to the sheet surface a dense network of conductive fibers can be formed (column 2, lines 50 – 55).  Thus, the flat fibers can be oriented such that the flat cross section is parallel to the fabric surface to help fill openings and create better shielding properties.  Therefore, it would have been obvious to one having ordinary skill in the art to change the shape of the conductive fibers in Abdelmoula et al. to flat fibers as suggested by Kanamura et al. to improve the shielding properties of the fabric.  Thus, claims 1, 3 – 8, and 40 are rejected.
	While Gladfelter discloses specific yarn structures in the examples, Gladfelter fails to teach using nonconductive monofilament yarns in the woven fabric.  Various yarn structures are well known in the art including a multifilament, staple, or monofilament yarn.  One of ordinary skill in the art knowns that the different yarns structures can all be used to make woven fabrics and that woven fabrics can include different types of yarns intermixed together in a woven fabric.  Thus, it would be obvious to one having ordinary skill in the art that the yarn structure can include a multifilament, staple, or monofilament yarn, and the yarns can be furthered twisted or plied as is known in the art.  Additionally, the conductive yarns can include non-conductive components which can be added to the conductive yarns in any known manner such as by blending, twisting or plying.  Hence, it would have been obvious to one having ordinary skill in the art to add nonconductive multifilaments or monofilaments to the warp filaments.  Thus, claim 9 is rejected.  Additionally, it would be within the skill level of one in the art to use known yarn structure techniques to create a yarn structure wherein the flat conductive fibers are laid to be parallel to the surface of the fabric to help provide improved shielding properties as suggested by Kanamura et al.  Thus, claims 23 is rejected.  Further, Gladfelter teaches that the nonconductive materials is used with the warp and filling yarns throughout the entire fabric.  This would result in nonconductive filaments be located in the opposite sides of the sleeve.  Thus, claim 10 are rejected.
	While Gladfelter teaches the fabric is a woven fabric (see Examples), Gladfelter fails to teach using a specific type of weave pattern is required for the invention.  Weave patterns are well known in the art.  Further, one of ordinary skill in the art would understand that plain weave, basket weave, leno weave, and twill weave are basic types of weave patterns well known in the weaving art.  One of ordinary skill in the art would be able to choose from known weave patterns based on the desired final product.  Further, choosing from known weave patterns to produce the woven fabric would have yielded predictable results at the time of the invention.  Thus, claim 22 is rejected.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladfelter and Kanamura et al. as set forth to claim 1 above, and in further view of Abdelmoula et al.
	The features of Gladfelter and Kanamura et al. have been set forth above.  While Gladfelter discloses that the shielding fabric can be tubular in shape, Gladfelter fails to teach that the fabric is heatset to create a self-wrapping sleeve structure.  The features of Abdelmoula et al. have been set forth above.  Abdelmoula et al. teaches a tubular fabric comprising thermoformable non-conductive filaments so that the fabric can be treated to obtain a self-closing sheath by heat treatment of the textile (paragraph 14 and 77).  Thus, it would have been obvious to one having ordinary skill in the art to modify the tubular fabric of Gladfelter to be self-wrapping by heat setting the filaments in the fabric as taught by Abdelmoula et al.  Therefore, claim 2 is rejected. 
Claims 11 – 13, 24 – 27, 35 – 39, and 41 - 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladfelter and Kanamura et al. as applied to claim 1 above, and further in view of Nishimura et al. (4,786,541).
	The features of Gladfelter and Kanamura et al. have been set forth above.  While Gladfelter and Kanamura et al. disclose using flat filaments of various assemblies in the sheath, Gladfelter and Kanamura et al. fail to teach that the fiber is made of circular fibers.  Construction of yarns is well known in the art.  Further, flat or oblong yarns structures are known in the art.  Nishimura et al. discloses flat yarns made from multifilaments made from standard round filaments. Thus, it would have been an obvious matter of design choice to use known flat fiber structures made from round filaments, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  Further, Kanamura et al. discloses that any known assembly structures can be used.  Thus, claims 11 - 13 and 24 – 27 are rejected.
Claims 14 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladfelter and Kanamura et al. as applied to claim 1 above, and further in view of Harris et al. (WO 2009/089238) and Walton et al. (2014/0246109).
	Claims 28 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al., Kanamura et al., Nishimura et al., as applied to claim 26 above, and further in view of Harris et al. (WO 2009/089238) and Walton et al. (2014/0246109).
	The features of Gladfelter and Kanamura et al. have been set forth above.  While Gladfelter discloses the woven fabric layer, Gladfelter fails to teach adding additional layers to the composite.  Harris et al. is drawn to a protective sleeve.  Harris discloses that it is known to have multi layered sleeve fabrics to have different properties in the different layers such as insulation or abrasion resistance (paragraph 3).  Further, Harris et al. suggest the sleeve can include 2, 3, or 4, total layer (paragraph 9 – 13).  Further, the layers can be made by weaving (paragraph 16).  Thus, it would be obvious to one having ordinary skill in the art to use multiple fabrics layers in the protective sleeve of Gladfelter, as taught by Harris et al., to optimize the properties of the finished sleeve structure.  Thus, claims 14, 15, 18, 28, and 29 are rejected.
	Walton et al. is drawn to protective sheaths for cables.  Walton et al. discloses that protective sheaths include a film coating on the inside of the sheath to prevent direct contact between and the threads of the sheath, particularly metal threads, which can have abrasive properties (paragraph 10).  Further, Walton et al. discloses that the film is PTFE (paragraph 41).  Thus, it would have been obvious to one having ordinary skill in the art to use a protective film of PTFE on the inside of the sheath of Gladfelter, to protect the wires.  Therefore, claims 16, 17, 30, and 31 are rejected.
	Further Walton et al. teaches that the fabric can be made from various materials including PTFE, PEEK PPS, and other materials (paragraph 34).  One of ordinary skill in the art would choose the fiber materials from known materials based on the desired properties of the end product.  It would have been obvious to one having ordinary skill in the art to choose known high performance fibers such as PEEK fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Thus, claims 19 - 21 are rejected.
Claim 32 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoula et al. and Kanamura et al., as applied to claim, and in further view of Marks (6,639,148).
	The features of Abdelmoula et al. and Kanamura et al. have been set forth above.  While Abdelmoula et al. discloses that the sleeve includes overlapping opposite sides, Abdelmoula et al. fails to teach adding a grounding member to the overlapping opposite sides.  Marks is drawn to RFI/EMI shielding sleeves which include overlapping edges (abstract).  The sleeve includes a lengthwise portion which is connectable to an electrical ground (column 2, lines 10 – 14).  As shown in Figures 1 and 1A the grounding members can be included in the opposite edge regions so that the grounding members are protected from damage by the overlapping fabric region (column 4, lines 25 – 38).  Also, the figures show that the grounding members are installed in a different pattern than the surrounding yarns.  The grounding members being added in this manner as taught by Mark helps improve the time of installation of the sleeve into a drain and allows the fabric to be grounded easily (column 1, lines 50 – 60).  Thus, it would have been obvious to one having ordinary skill in the art to include ground members that are in the opposite edge regions to improve installation time and make the fabric easy to ground.  Thus, claims 32 – 34 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 30, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789